Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 24, 2021

                                     No. 04-21-00268-CR

                                    Sean Michael EARL,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR4829W
                       The Honorable Jennifer Pena, Judge Presiding


                                       ORDER

           On July 19, 2021, appellant filed a motion to recalculate the due date for filing
appellant’s brief, stating the reporters’ record on file in this court was not yet complete. On
August 20, 2021, the final outstanding volume of the reporter’s record was filed in this court.
Accordingly, appellant’s motion is DENIED AS MOOT. Appellant’s brief is due thirty (30)
days from the date the final volume of the reporter’s record was filed—on or before September
20, 2021. See TEX. R. APP. P. 38.6(a).



                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of August, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court